Citation Nr: 9922614	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disorder 
of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

VA denied service connection for a disorder of the spine by 
decisions entered in October 1969, March 1983, August 1989, 
and December 1993.  The veteran did not appeal those 
decisions within one year and, as a result, they became 
final.  Thereafter, in March 1995, the RO denied an 
application to reopen this previously adjudicated claim.  The 
veteran appealed the RO's determination, and the Board of 
Veterans' Appeals (Board), by a decision entered in March 
1998, likewise denied the application to reopen.  The Board 
concluded that the evidence received since the time of the 
December 1993 denial was not "new and material" because it 
did not "raise[] a reasonable possibility of changing the 
outcome of that prior final decision."

The veteran appealed the Board's March 1998 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In a December 1998 order, the Court noted 
that the test for materiality set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test), had been invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Court further noted that the Federal Circuit in 
Hodge had held that the definition of materiality set forth 
in 38 C.F.R. § 3.156(a) must alone govern decisions on 
whether to reopen previously disallowed claims.  Because the 
Board had relied on the Colvin test when it considered the 
veteran's appeal in March 1998, the Court vacated the Board's 
March 1998 decision, and remanded the matter so that the 
Board could consider and apply 38 C.F.R. § 3.156(a) and the 
Federal Circuit's holding in Hodge.

The Board notes that, in June 1998, the veteran's 
representative requested that the Board reconsider its March 
1998 decision.  See 38 C.F.R. § 20.1000.  Reconsideration was 
denied by the Board in July 1998, but the veteran was 
informed that his motion would also be construed as a request 
for revision of the Board's decision on the basis of clear 
and unmistakable error (CUE).  As noted above, however, the 
Court later vacated the Board's March 1998 decision.  
Consequently, that decision is no longer subject to review on 
the basis of CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 
Board of Veterans' Appeals: Rules of Practice-Revision of 
Decisions on Grounds of Clear and Unmistakable Error, 64 Fed. 
Reg. 2139 (1999) (to be codified at 38 C.F.R. § 20.1400).

In a March 1998 letter, received at the Board in May 1998, 
the veteran raised the issue of CUE in an October 1969 
decision which denied his original claim of entitlement to 
service connection for a disorder of the spine.  He also 
indicated that he wished to pursue a claim of service 
connection for an "ulcer condition."  These claims have not 
been developed for appellate review, and are referred to the 
RO for appropriate action.


REMAND

As noted above, the Board employed the now-invalidated Colvin 
test for materiality when it adjudicated this matter in March 
1998.  A review of the record shows that the RO likewise 
employed the Colvin test when developing the veteran's 
appeal.  In the March 1995 decision, a March 1996 statement 
of the case (SOC), and a September 1996 supplemental SOC 
(SSOC), the RO stated that, "[t]o justify a reopening of a 
claim on the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  (Emphasis added.)  In view of 
the fact that the RO has not yet fully considered whether the 
evidence submitted since December 1993 is "new and 
material" under the standards set forth in 38 C.F.R. 
§ 3.156(a) and the Federal Circuit's decision in Hodge, and 
in order to avoid the possibility of prejudice to the 
veteran, the Board will remand this matter to the RO.  
38 C.F.R. § 19.9 (1998).  Cf.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board will also remand the matter to the RO so that the 
veteran can be afforded the opportunity for another hearing.  
In a March 1998 letter, received at the Board in May 1998, 
the veteran indicated that he wished to have "a 'New 
Hearing' that I can be present at in Providence, Rhode 
Island."  On remand, the RO should ascertain the type of 
local hearing the veteran desires, and should notify the 
veteran and his representative of the date and time of the 
hearing in accordance with governing regulations.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran, 
through his representative, and inform 
him of his right to supplement the 
record on appeal.  He should be asked to 
indicate whether he still desires to 
have a hearing at 
the RO and, if so, whether he wishes to 
have a hearing before a local hearing 
officer or before a member of the Board.  
The RO should schedule the veteran for 
the type of hearing requested, and should 
notify the veteran and his representative 
of the date and time of the hearing in 
accordance with the governing 
regulations.

	2.  After the veteran has been given an 
opportunity to supplement the record on 
appeal, the RO should take adjudicatory 
action on the matter of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a disorder of the spine.  
In so doing, the RO should consider and 
apply the provisions of 38 C.F.R. 
§ 3.156(a) and the Federal Circuit's 
decision in Hodge.  If any benefit 
sought is denied, a SSOC should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and appear at any 
requested hearing, the claims folder should be returned to 
this Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


